        Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 1 of 35




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


    In re: Arby’s Restaurant Group, Inc.       Case No. 1:17-cv-1035-WMR
    Data Security Litigation

    CONSOLIDATED CONSUMER CASE


MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
    MOTION FOR FINAL APPROVAL OF SETTLEMENT AND
         CERTIFICATION OF SETTLEMENT CLASS

I.       INTRODUCTION

         On November 30, 2018, the Court granted preliminary approval of the

proposed Settlement Agreement (hereinafter “Settlement”)1 between the Consumer

Plaintiffs (“Plaintiffs”) and Arby’s Restaurant Group (“Arby’s”) (collectively, the

“Parties”) in this case. (ECF No. 177)2. By that same Order, the Court adopted the

proposed Notice Program. Id. The Parties complied with the Court’s Order and

provided the Class with notification as set forth in the declaration of Carla Peak,

attached as Exhibit 1. Not a single Settlement Class Member objected to or opted



1
  Unless otherwise defined, capitalized terms used herein have the same meaning as
defined in the settlement agreement, see ECF No. 169-2, and the Amendment to
Settlement Agreement. See ECF No. 175-1 (together, the “Settlement Agt.”).
2
  All docket references are to the Consolidated Consumer Docket, No. 1:17-cv-1035-
WMR.
                                           1
        Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 2 of 35




out of the settlement. Plaintiffs now move the Court for final approval of the

settlement and for certification of the Settlement Class.

II.     RELEVANT BACKGROUND

      A. The Data Breach

        Plaintiffs brought this class action seeking redress for Arby’s alleged failures

to safeguard customers’ payment card data that Arby’s collected at the point-of-sale

(“POS”) systems. Arby’s has acknowledged that customers who used payment cards

for transactions at over 950 Arby’s corporate-owned restaurants located throughout

the United States may have had their payment card data exposed during varying time

frames for each location between October 8, 2016 and through January 12, 2017,

based on the presence of “malware” on the POS systems at those locations (the “Data

Breach”). Plaintiffs claim that, through this malware, intruders were able to access

and exfiltrate data from the payment cards used in those customer transactions.3

      B. Procedural History

        After Arby’s announced the Data Breach, Arby’s customers filed a pair of

class action lawsuits alleging that Arby’s failed to implement adequate measures to

protect their customer data. Financial institutions also filed suit against Arby’s



3
  The Data Breach is referred to in the Settlement Agreement as the “Security
Incident.”


                                            2
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 3 of 35




relating to the Data Breach. The Court consolidated the two customer class action

cases into a single “Consumer Case,” and consolidated the financial institution cases

into a separate single “Financial Institution Case.” (ECF No. 25). The Court also

appointed separate leadership for the Consumer and Financial Institution Cases.

(EFC No. 48).

      Plaintiffs filed their Consolidated Class Action Complaint on July 21, 2017

(“Complaint”) (ECF No. 47).       The Complaint included five Named Plaintiffs

(“Plaintiffs”) who alleged that their data was compromised in the breach and who

sought to assert common law and state consumer protection claims on behalf of

themselves and, on a number of the counts, all Arby’s customers in the United States

who were similarly situated.

      Arby’s moved to dismiss the claims on August 24, 2017 (ECF No. 52). The

Court denied that motion on March 5, 2018, except for the claims for violations of

the Georgia Fair Business Practices Act (“GFBPA”) and other state consumer laws.

(ECF No. 102). Plaintiffs subsequently amended their Complaint to replead those

claims (ECF No. 107), and Arby’s filed a second motion to dismiss (ECF No. 117).

On June 28, 2017, the Court entered an order denying Arby’s motion to dismiss the

GFBPA claim, and dismissing the other state consumer law claims as redundant.

(ECF No. 146).



                                         3
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 4 of 35




      Separately, the Parties negotiated a preliminary scheduling order (ECF No.

32), which directed the Parties to begin meeting and conferring regarding further

case management orders. Id. Along with the Financial Institution Plaintiffs, the

Parties negotiated a protocol for the production of documents and ESI (ECF No. 85),

an expert discovery protocol (ECF No. 99), and a confidentiality agreement and

protective order. (ECF No. 96). The Parties submitted and argued competing

discovery proposals regarding the length, timeline, and amount of discovery,

resulting in the Court’s Scheduling Order and Order Regarding Discovery Plan and

Deposition Protocol. (ECF No. 85). Throughout the course of the litigation, the

Parties held numerous conferences to negotiate the scope of their requests, ESI, and

Arby’s document custodians. The Parties continued to address unresolved disputes

in periodic status conferences before the Court.

      The Parties had begun exchanging written discovery at the time of settlement.

Plaintiffs and Arby’s had exchanged interrogatory responses. (ECF Nos. 70; 98; 100;

122; 123; 127; 130; 141; 149). Additionally, Consumer and Financial Institution

Plaintiffs jointly propounded 62 document production requests on Arby’s. With the

help of a retained cybersecurity consultant, Consumer Plaintiffs began reviewing the

documents produced by Arby’s. (Declaration of Roy E. Barnes in Support of




                                         4
      Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 5 of 35




Consumer Plaintiffs’ Motion for Final Approval of Class Settlement [hereinafter

“Barnes Dec.”], attached as Exhibit 2, ¶ 7).

    C. Settlement Negotiations and Preliminary Approval

      During the pendency of the motions to dismiss, the Parties began to discuss a

possible resolution. (Barnes Dec., ¶ 13). After resolution of the first motion to

dismiss, the Parties agreed to engage Ralph Levy, an experienced attorney4 and

mediator with JAMS Mediation in Atlanta. On July 27, 2018, the Parties agreed in

principle to the terms of a settlement and executed a non-binding term sheet. (Barnes

Dec., ¶ 14). The Parties did not discuss possible attorneys’ fees, costs, and expenses

until after they had agreed in principle to all other terms of the Settlement

Agreement. (Barnes Dec., ¶ 24). At a second mediation on August 10, 2018, the

Parties reached an agreement in principle on attorneys’ fees, costs, and expenses

(Barnes Dec., ¶ 14). Subsequently, the Parties executed a Settlement Agreement and

moved for and obtained its preliminary approval. (See ECF Nos. 169, 175, No. 177).




4
 Mr. Levy practiced nearly 40 years with King & Spalding LLP. While there, he
was a senior litigation partner and served as the firm-wide managing partner for
seven years. See JAMS News, Jan. 11, 2012, Veteran King & Spalding Lawyer
Ralph B. Levy, Esq. joins JAMS in Atlanta, https://www.jamsadr.com/news/2012/v
eteran-king-amp-spalding-lawyer-ralph-b-levy-esq-joins-jams-in-atlanta (last
accessed Apr. 23, 2019).


                                          5
       Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 6 of 35




III.   THE SETTLEMENT

    A. The Settlement Class

       The proposed Settlement Class includes all persons residing in the United

States who used a debit or credit card to make a purchase at an affected Arby’s

restaurant during that restaurant’s exposure window.5       The exposure windows

relating to each affected Arby’s restaurant range from October 8, 2016 to January

12, 2017.

    B. Settlement Benefits

       1. Up to $2 Million in Settlement Funding

       Under the terms of the Settlement Agreement, Arby’s will fund up to $2

million for payment of the cost of benefits to Settlement Class Members.

Specifically, Settlement Class Members who incurred a fraudulent charge on or a

cancellation of their payment card subsequent to using that card at an Affected

Location during its Exposure Window are eligible to receive reimbursement for


5
  Pursuant to the Settlement, “‘Class’ means all persons residing in the United States
who used a debit or credit card to make a purchase at an Affected Location during
its Exposure Window.” (Settlement Agt. ¶ 1.8). The “Affected Locations” and their
respective “Exposure Windows” are those listed in the public notification to
consumers of the data breach posted by Arby’s on April 14, 2017, at
http://arbys.com/security (“Locations” tab). (Id., ¶¶ 1.1, 1.13). Additionally, the
Class specifically excludes: (i) Arby’s and its officers and directors; and (ii) the
Judge or Magistrate Judge to whom the action is assigned and, any member of those
Judges’ staffs or immediate family members. (Settlement Agt. ¶ 1.8).


                                          6
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 7 of 35




documented, unreimbursed actual out-of-pocket expenses that were incurred as a

result of the Security Incident and fall in one or more of the following categories:

           Costs and expenses spent addressing identity theft or fraud;

           Losses caused by restricted access to funds (i.e., costs of taking out a
            loan, ATM withdrawal fees);

           Preventative costs incurred from February 9, 2017 through the date of
            public announcement of the Settlement agreement, not to exceed
            $150.00 per Settlement Class Member, including cost of identity theft
            protection services, purchasing credit monitoring, placing security
            freezes on credit reports, or requesting copies of credit reports for
            review;

           Late fees, declined payment fees, overdraft fees, returned check fees,
            customer service fees, and/or card cancellation or replacement fees;

           Unauthorized charges on the credit or debit card that were not
            reimbursed; and

           Other documented losses that were not reimbursed.6

(Settlement Agt. ¶ 2.1.1). Additionally, those Settlement Class Members qualifying

for expense reimbursement as set out above may make a claim for reimbursement of

their time incurred by reason of the Data Breach as described. Those with supporting

documentation may submit a claim for up to five hours, at $15 per hour, to


6
  Documented losses included incidental charges such as costs associated with
driving to banks or police stations to file reports, cell phone or data charges directly
related to addressing the impacts of the breach, or hiring a service to assist in
addressing identity theft. See ECF No. 169-2, at 45.


                                           7
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 8 of 35




compensate for time they spent remedying such impacts resulting from the Data

Breach, and those who cannot document their time may self-certify the amount of

time they spent remedying such impacts from the Data Breach, for up to two hours

at $15 per hour. Id. at ¶¶ 2.1.1(a)-b).

      Qualifying Settlement Class Members who submit valid claim forms and

documentation will be eligible for reimbursement of expenses as described above,

plus compensation for documented or undocumented time spent as described above,

up to an aggregate maximum of $5,000. Id. at ¶ 2.1.1(c).

          2. Identity Theft Protection Services

      In addition to the foregoing, any Settlement Class Member who is not already

enrolled in an identity theft protection service will be eligible to enroll without

charge in an identity theft protection service provided by Experian Consumer

Services (“Experian”), which provides periodic credit reports for review, credit

report monitoring across all three credit bureaus, identity restoration assistance, and

up to $1 million in identity theft insurance. Upon enrollment, coverage for these

services shall be provided to the Settlement Class Member for a period of up to 24

months, provided that the aggregate amount fundable by Arby’s for the identity theft

protection service does not exceed $300,000, in which case the period of protection




                                          8
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 9 of 35




provided by the identity theft protection service will be reduced to less than 24

months as necessary so as not to exceed that amount.

      3. Data Security Practice Changes

      Arby’s has confirmed, under oath, that the following measures relating to

consumer card security have been adopted and are currently in place:

 Arby’s has designated a position within the company that is specifically
  responsible for overseeing information security compliance;

 Arby’s has a written IT security policy addressing the security of its PCI DSS
  environment;

 Arby’s has hired a third-party Qualified Security Assessor to conduct an annual
  penetration test of Arby’s cardholder data environment that complies with the
  standards set forth by PCI DSS; and

 Arby’s has implemented an annual security awareness training for its corporate
  and restaurant employees, which will include education and training regarding
  payment card data security and payment card data security best practices.

(Barnes Dec., ¶ 25).

      4. Distribution Plan

      Arby’s shall fund payment of all approved claims for expense reimbursement

and compensation for time spent, and the cost of all approved claims for the identity

theft protection service, up to an aggregate amount of $2,000,000 (the “Aggregate

Cap”). Within the “Aggregate Cap,” Arby’s has agreed to fund the cost of identity

protection services up to $300,000 (the “Identity Theft Protection Sub-Cap”).


                                         9
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 10 of 35




(Settlement Agt. ¶2.1.2). In the event the aggregate amount of approved claims

when added to the aggregate cost (after application of the Identity Theft Protection

Sub-Cap) of the identity theft protection service exceeds the Aggregate Cap, the

amount of each approved claim shall be reduced by a pro rata percentage such that

Arby’s liability to fund payments does not exceed the Aggregate Cap. If the total

amount of funding required of Arby’s under the Settlement Agreement is less than

$2 million, Arby’s shall retain any unfunded amount. (Id. ¶2.2.6).

      Arby’s has paid, and will continue to pay, the costs of providing Class notice

and administering the Settlement benefits. KCC’s estimated total costs for settlement

administration will be approximately $291,000. (Peak Dec. ¶6). These costs are

separate and apart from the up to $2 million in funding for the Settlement benefits.

(Settlement Agt. ¶¶ 2.2.6, 2.3, 10.3).

   C. Notice

      The Court approved the proposed notice plan to reach the proposed Class

Members and appointed KCC Class Action Services, LLC to implement it. The

Publication Notice appeared in one-third page ad units in the March 2019 edition of

Country Living (on page 107) and the January 28, 2019 edition of People (on page

32) (Peak Dec., ¶ 7). The Publication Notice appeared in both the print publications

and their online digital replicas. (Id.). As described in the Peak Declaration in



                                         10
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 11 of 35




support of preliminary approval, Country Living has a circulation of 1,380,879, with

approximately 11,934,000 readers. It is a monthly home magazine covering design,

food, pets, gardening, and how-to projects focusing on “small-town community”

living. People magazine, a weekly entertainment magazine, has a circulation of

3,411,860, with approximately 41,353,000 readers. (See ECF 169-2, Pg. 65, 68-69).

      KCC also published notice via 185,643,453 million internet banners on

Facebook and the Google Display Network. (Peak Dec., ¶ 10). Facebook is the

largest social media platform in terms of both audience size and engagement,

providing the capability of reaching millions of users daily. The Google Display

Network is an ad network that reaches over 90% of Internet users. It creates

advertising opportunities to over two million websites, including some of the most-

visited websites on the internet. As expected, the Notice Plan reached over 70% of

likely Settlement Class Members an average of 1.6 times each via the consumer

magazines and internet efforts alone. (Peak Dec., ¶¶ 4.a; 19).

      Additionally, Arby’s posted a “Payment Card Notice” link on its website,

www.Arbys.com, which directs users to the Settlement website. (Peak Dec., ¶ 14).

Finally, KCC established a settlement website in the form agreed to by the parties

and the Court. In addition to the notices, the website included information about the

Settlement, related case documents, and the Settlement Agreement. (Settlement Agt.



                                         11
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 12 of 35




¶ 4.2.3; Peak Dec., ¶ 12). Settlement Class Members have been able to submit claims

electronically. (Peak Dec., ¶ 12).

    D. Attorneys’ Fees, Costs and Expenses

      Plaintiffs’ Counsel are applying separately to the Court for an award of

attorneys’ fees, costs and expenses of up to $980,000 and reimbursement of costs

and expenses of up to $35,000. Arby’s does not oppose either request. As with costs

of notice and administration, Arby’s has agreed to pay any attorneys’ fees, costs and

expenses awarded by the Court, up to the maximum amounts specified above,

separate from the $2 million fundable for the cost of valid claims for benefits.

(Settlement Agt. ¶ 8.2).

    E. Service Awards

      Plaintiffs’ Counsel will apply for, and Arby’s has agreed not to oppose,

service awards of up to $4,500 for each Representative Plaintiff7 in recognition of

their commitment to this case on behalf of the Settlement Class Members as set forth

in the Settlement Agreement. (Settlement Agt. ¶ 8.3).




7
 Representative Plaintiffs are defined in Paragraph 1.21 of the Settlement
Agreement.


                                         12
      Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 13 of 35




   F. Release

       As part of the Settlement, the Parties have negotiated full mutual releases.

(Settlement Agt. ¶7.2).

IV.    THE SETTLEMENT MERITS FINAL APPROVAL

   A. Standard Governing Approval

       Both “strong judicial policy” and an “overriding public interest favor

settlements.” Meyer v. Citizens and Southern Nat’l Bank, 677 F. Supp. 1196, 1200

(M.D. Ga. 1988) (citations and internal quotations omitted). Settlements are favored

because they “conserve judicial resources by avoiding the expense of a complicated

and protracted litigation process.” In re Motorsports Merchandise Antitrust Litig.,

112 F. Supp. 2d 1329, 1333 (N.D. Ga. 2000). “Determining the fairness of the

settlement is left to the sound discretion of the trial court.” Bennett v. Behring Corp.,

737 F.2d 982, 986 (11th Cir. 1984). In exercising its discretion, “[t]he court is

entitled to rely on the judgment of the parties in approving the proposal and should

be hesitant to substitute its own judgment for that of counsel.” In re Motorsports,

112 F. Supp. 2d at 1333.

       Amended in December 2018, Rule 23(e)(2) of the Federal Rules of Civil

Procedure requires the Court to determine whether a settlement is fair, adequate,

reasonable, and not a product of collusion “by focusing on the primary procedural



                                           13
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 14 of 35




considerations and substantive qualities that should always matter to the decision

whether to approve the proposal.” See Fed. R. Civ. P. 23, Advisory Comm. Notes

to 2018 Amendments. Specifically, the Court must consider whether:

      (A) the class representatives and class counsel have adequately represented
      the class;

      (B) the proposal was negotiated at arm’s length;

      (C) the relief provided for the class is adequate, taking into account:

             (i) the costs, risks, and delay of trial and appeal;

             (ii) the effectiveness of any proposed method of distributing relief to
             the class, including the method of processing class-member claims;

             (iii) the terms of any proposed award of attorney’s fees, including
             timing and payment; and

             (iv) any agreement required to be identified under Rule 23(e)(3); and

      (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2). Paragraphs (A) and (B) “identify matters that might be

described as ‘procedural’ concerns[,]” whereas Paragraphs (C) and (D) “focus on

what might be called a ‘substantive’ review of the terms of the proposed settlement.”

Fed. R. Civ. P. 23, Advisory Comm. Notes to 2018 Amendments. This framework

tracks the Eleventh Circuit’s traditional approach. See, e.g. Ault v. Walt Disney

World Co., 692 F.3d 1212, 1217 (11th Cir. 2012) (district court must make findings




                                          14
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 15 of 35




that settlement “is not the product of collusion” and “that it is fair, reasonable and

adequate”).

      Since the amendments, courts in this Circuit have used Rule 23(e)(2) to

complement the traditional Bennett factors to decide whether a settlement is fair,

reasonable, and adequate. See, e.g., Gumm v. Ford, 5:15-CV-41-MTT, 2019 WL

479506, at *4 (M.D. Ga. Jan. 17, 2019) (discussing Bennett factors “[i]n addition to”

new Rule 23(e)(2) standards); Grant v. Ocwen Loan Servicing, LLC,

315CV01376J34PDB, 2019 WL 367648, at *5 (M.D. Fla. Jan. 30, 2019) (applying

Rule 23(e)(2) and Bennett factors in granting final approval). The Bennett factors

include:

      (1) the likelihood of success at trial; (2) the range of possible recovery;
      (3) the range of possible recovery at which a settlement is fair, adequate, and
      reasonable; (4) the anticipated complexity, expense, and duration of litigation;
      (5) the opposition to the settlement; and (6) the stage of proceedings at which
      the settlement was achieved.

Gumm, 2019 WL 479506, at *4. This Settlement merits approval under any standard.

   B. Procedural Considerations

      1. The Class Representatives and Class Counsel have adequately
         represented the Class.

      Rule 23(e)(2)(A) addresses whether class representatives and class counsel

have adequately represented the interests of the Settlement Class. Courts have

examined this issue with a “two-part test: (1) whether plaintiffs have interests


                                         15
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 16 of 35




antagonistic to the interests of other class members; and (2) whether the proposed

class’ counsel has the necessary qualifications and experience to lead the litigation.”

Columbus Drywall & Insulation, Inc. v. Masco Corp., 258 F.R.D. 545, 555 (N.D.

Ga. 2007).

      The five class representatives in this case do not have interests antagonistic

from other Settlement Class Members. Each of them were impacted by using a credit

or debit card at an Arby’s restaurant identified pursuant to the Settlement Agreement

during the Exposure Window.8 The proposed representatives need not be identical

to all class members; for instance, “[t]he fact that the named plaintiffs may have

suffered greater damages does not indicate that named plaintiffs possess interests

antagonistic to other plaintiffs.” Id.

      Further, each class representative worked diligently with their counsel to

prepare and file complaints, produce documents related to the breach, respond to

written discovery, and otherwise assist in the prosecution of this litigation. See

Barnes Dec. ¶¶ 37-38; c.f. Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 728


8
  In the Consolidated Amended Complaint, Plaintiff Rutters alleged that he made
purchases at an Arby’s restaurant located at 2600 S. Orange Avenue, Orlando,
Florida 32806 (store number 5927) on October 27, 2016 and January 14, 2017. (Id.
¶41). The exposure window for this location was November 17, 2016 through
January 12, 2017. During the course of discovery, the Parties confirmed via bank
records that Plaintiff Rutters made another purchase at this location inside its
exposure window on December 22, 2017.


                                          16
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 17 of 35




(11th Cir. 1987) (“[C]lass certification should not be denied … unless [class

representatives’] participation is so minimal that they virtually have abdicated to

their attorneys the conduct of the case”). Their participation, coupled with the

experience of their counsel, ensured adequate representation of the absent class

members’ interests.9

      2. The Proposed Settlement was Negotiated at Arm’s Length.

      Rule 23(e)(2)(B) requires an inquiry into whether the settlement was a result

of arm’s length negotiations. Id.; see also In re Motorsports, 112 F. Supp. 2d at

1333 (equating arms’ length negotiations with being “free of fraud or collusion”).

“The conclusion that the parties did not collude in arriving at a settlement involves

a negative analysis: whether there is any reason to believe otherwise.” In re

Domestic Air Transp. Antitrust Litig., 148 F.R.D. 297, 313–14 (N.D. Ga. 1993)

(reviewing history of protracted, often contentious settlement negotiations and

finding “no indicia of fraud or collusion in the negotiation or drafting of the

settlements”). In other words, “[t]here is a presumption of good faith in the

negotiation process.” Wilson v. EverBank, No. 14-CIV-22264, 2016 WL 457011, at

*6 (S.D. Fla. Feb. 3, 2016). This presumption is further bolstered when, as here, the



9
 The experience and qualifications of Settlement Class Counsel have previously
been provided to the Court. See ECF 45.


                                         17
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 18 of 35




parties use an experienced mediator to help broker a settlement agreement. See

Ingram v. The Coca-Cola Co., 200 F.R.D. 685, 693 (N.D. Ga. 2001) (“The fact that

the entire mediation was conducted under the auspices of . . . a highly experienced

mediator, lends further support to the absence of collusion.”).

      This Court’s docket is an indicator of how protracted and vigorously contested

this case has been. The Parties only mediated with Mr. Levy after the case proceeded

past the motion to dismiss stage. After an all-day mediation session, Mr. Levy was

able to assist in guiding the Parties past their disagreements to a Settlement

Agreement which provides Settlement Class Members with tangible, substantial

benefits, while avoiding the risks and uncertainty associated with continuing

litigation. (Barnes Dec., ¶¶ 14, 16). Further demonstrating the lack of collusion, the

Parties did not discuss the amount of attorneys’ fees, costs and expenses until after

the Parties agreed upon the relief to the Settlement Class. (Barnes Dec, ¶ 24).

Indeed, the Parties negotiated the amount of attorneys’ fees, costs and expenses in a

separate mediation session with Mr. Levy. (Barnes Dec., ¶ 24). In sum, the

Settlement Agreement was not the result of collusion or bad faith, and was

negotiated at arm’s length between adverse parties, each with their own clients’ best

interests in mind.




                                         18
      Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 19 of 35




     C. The Settlement is Fair, Reasonable, and Adequate

       1. The Settlement Agreement Provides Substantial Relief to the Class.10

       Rule 23(e)(2)(C) requires that the substance of the settlement agreement

provides adequate relief to the class. Id.; cf. In re the Home Depot, Inc., Customer

Data Sec. Breach Litig., 1:14-MD-02583-TWT, 2016 WL 6902351, at *6 (N.D. Ga.

Aug. 23, 2016) (examining second and third Bennett factors as to whether settlement

falls within the range of possible recoveries and is fair, adequate and reasonable).

“The Court’s role is not to engage in a claim-by-claim, dollar-by-dollar evaluation,

but to evaluate the proposed settlement in its totality.” Lipuma v. Am. Express Co.,

406 F. Supp. 2d 1298, 1323 (S.D. Fla. Dec. 20, 2005).

       The relief provided here compares favorably with those of other settlements

in data breach class actions. See generally In re the Home Depot, 2016 WL 6902351,

at *5. For instance, the Target data breach compromised the personal information

of “nearly 100 million American consumers.” In re Target Corp. Customer Data

Sec. Breach Litig., MDL 14-2522 (PAM), 2017 WL 2178306, at *1 (D. Minn. May

17, 2017), aff’d, 892 F.3d 968 (8th Cir. 2018). There, Target agreed to pay a fund

of $10 million to, among other things, reimburse consumers for all of their


10
   This factor has four points of analysis, including the amount, timing, and payment
of attorneys’ fees. Class Counsel will address this factor in an application for
attorneys’ fees, filed concurrently with this brief.


                                         19
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 20 of 35




documented losses up to $10,000. Id. The district court reasoned that “[a]ll class

members’ fears of future harm are remedied both by the compensation available for

purchase of credit-monitoring/identity-theft protection and by the steps Target

agreed to take to secure its customers’ data in the future.” See also In re Heartland

Payment Sys., Inc. Customer Data Security Breach Litig., 851 F. Supp. 2d 1040,

1048-1069 (S.D. Tex. 2012) (approving settlement that provided up to $2.4 million

to pay for out-of-pocket losses but no monitoring services); see Bray v. GameStop

Corp., No. 1:17-cv-01365-JEJ (D. Del.), Mot. for Preliminary Approval (ECF No.

41, at 3) (discussing confirmatory discovery taken to verify post-breach security

measures) (final approval granted on December 19, 2018) (ECF No. 54).

      Additionally, the Wendy’s data breach settlement provides a useful

comparison. See generally Jackson et al v. Wendy’s International, LLC, No. 6:16-

cv-21-PGB-DCI (M.D. Fl.) (ECF No. 157) (final approval granted Feb. 26, 2019).

In that settlement, Wendy’s agreed to pay up to $3.4 million to settle claims,

including reimbursement for documented losses up to $5,000. Id., Mot. for Final

Approval (ECF No. 152). Similar to the present settlement, Wendy’s provided

compensation for time spent dealing with the impacts of the breach, up to five hours,

at $15 per hour, with supporting documentation and up to two hours at $15 per hour

for self-certification of time. Id. One important difference is that this settlement



                                         20
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 21 of 35




provides a benefit lacking in Wendy’s: qualifying Settlement Class Members have

the option to enroll in identity theft protection services for up to 24 months.

      Bolstering the conclusion of fairness and reasonableness is the fact that no

Settlement Class Members either objected to or opted out of the Settlement. See

Hamilton v. SunTrust Mortg. Inc., No. 13-60749, 2014 WL 5419507, at *4 (S.D.

Fla. Oct. 24, 2014) (absence of objections and opt-outs reflects “overwhelming

support for the settlement and evidence of its reasonableness and fairness”); see also

George v. Acad. Mortgage Corp. (UT), 1:16-CV-00471-CAP, 2019 WL 1324023,

at *10 (N.D. Ga. Mar. 20, 2019) (“The lack of opposition to the Settlement clearly

supports final approval.”).

             a. Continued litigation would be complex, expensive, and lengthy, and
             the benefits outweigh the uncertainty of success at trial.

      Courts must weigh the costs, risks, and delay of trial and appeal against the

certainty and immediacy of relief afforded by settlement.            Fed. R. Civ. P.

23(e)(2)(C)(i); see also Home Depot, 2016 WL 6902351, at *5 (balancing settlement

benefits against risks inherent in data breach class actions).

      Although Plaintiffs are confident in the merits of their claims, the risks

involved in prosecuting a class action through trial cannot be disregarded. Arby’s

denies any liability for Plaintiffs’ claims. Although the Court largely denied Arby’s




                                          21
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 22 of 35




two motions to dismiss, Arby’s would surely continue to argue that there is no duty

to safeguard personal information under Georgia law. See generally McConnell v.

Georgia Dep’t of Labor, 345 Ga. App. 669, 678 (2018), cert. granted (Nov. 15,

2018). Arby’s would, of course, dispute whether it breached such a duty. And

assuming the Plaintiffs and Settlement Class Members could prove causation,

proving damages is no sure thing, as Georgia case law “suggest[s] that the fact of

compromised data is not a compensable injury by itself in the absence of some ‘loss

or damage flowing to the plaintiff’s legally protected interest as a result of the

alleged breach of the legal duty[.]’” Collins v. Athens Orthopedic Clinic, 347 Ga.

App. 13, 16 (2018) (physical precedent only), cert. granted (April 29, 2019).

      Beyond the merits, class certification is challenging in any case. As Arby’s

repeatedly argued, there is a paucity of data breach cases where certification of a

consumer class outside the settlement context has been granted. See, e.g., In re

Hannaford Bros. Co. Customer Data Security Breach Litig., 293 F.R.D. 21, 33 (D.

Me. 2013). Throughout, Plaintiffs would need to engage in substantial additional

fact and expert discovery, and Plaintiffs would need to combat additional dispositive

motions before trial. Even supposing Plaintiffs achieved certification with their

claims intact, “the trial process is always fraught with uncertainty.” Home Depot,

Inc., 2016 WL 6902351, at *5 (quoting In re Motorsports, 112 F. Supp. 2d at 1334).



                                         22
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 23 of 35




And any successful trial would inevitably require a significant investment of time

and resources on appeal, all without the guarantee of any relief.

      A “[s]ettlement [that] will alleviate the need for judicial exploration of . . .

complex subjects, reduce litigation costs, and eliminate the significant risk that

individual claimants might recover nothing” merits preliminary approval. Lipuma,

406 F. Supp. 2d at 1324. Such is the case here, as the Settlement provides the

Settlement Class Members with guaranteed and immediate recovery, weighing in

favor of final approval. See Columbus Drywall, 258 F.R.D. at 559-560 (“Plaintiffs

[would] not have any guarantee that they will receive a larger recovery from the

Settling Defendants were they to forego the settlement offer”).

      Plaintiffs were also at a stage in the litigation where they could effectively

weight the benefits of the Settlement against the risks of continued litigation. See

Lipuma, 406 F. Supp. 2d at 1324 (noting this Bennett factor “ensure[s] that Plaintiffs

had access to sufficient information to adequately evaluate the merits of the case and

weigh the benefits of settlement against further litigation.”). Before filing the

Consolidated Complaint, Plaintiffs’ Counsel devoted significant time to investigate

the facts related to the Data Breach and to research possible claims. After filing the

Complaint, Plaintiffs’ Counsel opposed two motions to dismiss. The Parties had

engaged in protracted negotiations and argument over the scope and length of



                                         23
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 24 of 35




discovery. At the time of settlement, the Parties had exchanged interrogatory

responses, and Arby’s had begun producing a substantial number of documents. This

work, combined with their experience in successfully prosecuting similar data

breach cases, gave Plaintiffs’ Counsel the opportunity to sufficiently evaluate the

merits of the case and weigh the potential relief. See id. (“Certainly, courts favor

early settlement… [V]ast formal discovery need not be taken[.] we have often seen

cases which were ‘over discovered.’”).

             b. The proposed method of processing claims and distributing relief is
             effective.

      Rule 23(e)(2)(C)(ii) requires a showing of the effectiveness of the proposed

method of distributing relief to the class (i.e., the Settlement’s “allocation” or

“distribution”), including the method of processing individual claims (i.e., the claims

process). Id.

      With respect to the distribution plan, each Settlement Class Member is eligible

to receive reimbursement for expenses incurred as a result of and time spent

remedying the impacts of the breach up to an aggregate amount of $5,000.00. Should

the claims exceed the Settlement’s $2 million cap, (which the Parties do not

anticipate), eligible claims would be reduced on a pro rata basis. (Settlement Agt. ¶

2.2.6). Additionally, the class members will be eligible to enroll in identity theft




                                          24
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 25 of 35




protection services for up to 24 months. Thus, the distribution plan ensures that all

Settlement Class Members will be compensated for their injuries from the breach

and receive protection going forward.

      Next, the claims process “provides an effective method of implementing that

plan by ensuring that the claimant provides sufficient information to calculate the

recognized loss amount.” Hefler v. Wells Fargo & Co., 16-CV-05479-JST, 2018

WL 6619983, at *7 (N.D. Cal. Dec. 18, 2018), appeal docketed (9th Cir. Jan. 28,

2019). To ensure a professional, user-friendly process, the Parties retained KCC, an

industry leader in class administration. Each claimant must provide information

sufficient for KCC to determine whether he or she made a purchase at a

compromised restaurant during the exposure window as a threshold determination.

Claimants who suffered out-of-pocket losses must provide additional documentation

to substantiate those losses. Any claimant submitting insufficient claims will receive

a request for additional information, along with instructions on how to cure the

deficiency. (Peak Dec. ¶17). These are fair procedures to ensure that claims are

legitimate while not being so onerous as to become a detailed audit for claimants.

As a result, KCC’s estimated total costs for settlement administration will be

approximately $291,000, a significant investment for the benefit of the Class. (Peak

Dec. ¶6). This factor weighs in favor of approval.



                                         25
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 26 of 35




             c. There are no agreements required to be identified under Rule
             23(e)(3).

      The Parties have not entered into any agreements required to be identified

under Rule 23(e)(3). This factor weighs in favor of approval. See Hale v. State

Farm Mut. Auto. Ins. Co., No. 12-0660-DRH, 2018 WL 6606079, at *5 (Dec. 16,

2018), appeal docketed (7th Cir. Jan. 14, 2019).

      2. The Settlement treats class members equitably relative to each other.

      Rule 23(e)(2)(D) considers whether a settlement treats class members

equitably relative to each other. A court may consider whether “the apportionment

of relief among class members takes appropriate account of differences of their

claims, and whether the scope of the release may affect class members in different

ways that bear on the apportionment of relief.” Fed. R. Civ. P. 23, Advisory Comm.

Notes to 2018 Amendments. Differences in the amount of relief each class member

is entitled to are permissible, provided the relief itself is allocated “commensurate to

the value of [each class member’s] respective [] claims.” Swinton v. SquareTrade,

Inc., Case No. 4:18-cv-00144-SMR-SBJ, 2019 WL 617791, at *8 (S.D. Iowa Feb.

14, 2019). This factor weighs in favor of approval because the only substantive

difference in relief among Settlement Class Members relates to the amount of out-

of-pocket damages each suffered and the time they spent remedying the breach.

Those class members who suffered more are compensated more. Since each class


                                          26
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 27 of 35




member is compensated proportionally to his or her loss, this factor too supports

final approval.

      B.        The Court Should Confirm Certification of the Settlement Class

      Plaintiffs request that the Court confirm the certification of the Settlement

Class pursuant to Rule 23. When “[c]onfronted with a request for settlement-only

class certification, a district court need not inquire whether the case, if tried, would

present intractable management problems . . . for the proposal is that there be no

trial,” but the Court still must ensure satisfaction with other Rule 23 requirements.

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997). The Settlement Class

satisfies each of the requirements of Rule 23(a) (numerosity, commonality,

typicality, and adequacy of representation) and Rule 23(b)(3) (predominance and

superiority).

      1. Each Criteria for Class Certification under Rule 23(a) is Satisfied

                a. Numerosity

      Rule 23(a)(1) requires that a proposed class be “so numerous that joinder of

all class members is impracticable.” Fed. R. Civ. P. 23(a)(1). Plaintiffs “need only

show that it would be extremely difficult or inconvenient to join all members of the

class,” not “that joinder is impossible.” Columbus Drywall, 258 F.R.D. at 554.

Further, courts require only that plaintiffs provide “some evidence of the number of



                                          27
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 28 of 35




members in the purported class, or at least a reasonable estimate of that number.”

Leszczynski v. Allianz Insurance, 176 F.R.D. 659, 669 (S.D. Fla. 1997). Through

discovery, Plaintiffs learned that the Settlement Class consists of several million

U.S. Arby’s customers whose Payment Card Data may have been exposed.

Numerosity for purposes of a certifying a class for settlement is easily satisfied.

             b. Commonality

      Rule 23(a)(2) requires that there be “questions of law or fact common to the

class.” Id. “Commonality requires the plaintiff to demonstrate that the class members

‘have suffered the same injury,” such that “all their claims can productively be

litigated at once.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-350 (2011).

“[C]ommonality requires ‘that there be at least one issue whose resolution will affect

all or a significant number of the putative class members.’” Williams v. Mohawk

Industries, Inc., 568 F.3d 1350, 1355 (11th Cir. 2009) (quoting Stewart v. Winter,

669 F.2d 328, 335 (5th Cir.1982)). Thus, the commonality element is generally

satisfied where, as here “a plaintiff alleges that defendants have engaged in a

standardized course of conduct that affects all class members.” Terrill v. Electrolux

Home Products, Inc., 295 F.R.D. 671, 685 (S.D. Ga. 2013) (internal quotations

omitted).




                                          28
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 29 of 35




      Like other data breach cases, this case has a number of common questions of

law and fact, including: (1) whether Arby’s failed to adequately protect Settlement

Class Members’ Payment Card Data; (2) whether Arby’s conduct constituted unfair

methods of competition and unfair, deceptive, or unlawful acts actionable under the

GFBPA; (3) whether Arby’s had a legal duty to adequately protect Settlement Class

Members’ Payment Card Data; (4) whether Arby’s breached that legal duty; and (5)

whether Arby’s knew or should have known that Payment Card Data was vulnerable

to attack. “These common issues all center on [Arby’s] conduct, satisfying the

commonality requirement.” Home Depot, 2016 WL 6902351, at *2.

             c. Typicality

      Rule 23(a)(3) requires that “the claims or defenses of the representative parties

[be] typical of the claims or defenses of the class.” Id. This requirement is readily

satisfied in data breach cases such as this one. Plaintiffs’ claims are typical of those

of the Settlement Class because they arise from the same Data Breach, and because

they are also based on the same legal theory that Arby’s failed to protect Payment

Card Data. See Home Depot, 2016 WL 6902351, at *2.

             d. Adequacy of Representation

      See Part IV.A.1.a, supra.




                                          29
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 30 of 35




      2. The Class Satisfies the Requirements of Rule 23(b)(3)

             a. Predominance

      The predominance requirement “tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.” Id. at 623.

“Common issues of fact and law predominate if they have a direct impact on every

class member’s effort to establish liability and on every class member’s entitlement

to injunctive and monetary relief.” Terrill, 295 F.R.D. at 688. Here, as in previous

data breach cases, common questions of fact and law described above predominate

over any individualized issues for purposes of settlement. See, e.g., Home Depot,

2016 WL 6902351, at *2; In re Countrywide, 2009 WL 5184352, at *6-7; In re

Heartland Payment Systems., 851 F. Supp. 2d at 1059.

             b. Superiority

      Because of the common issues that predominate in this case, a class action is

superior to other methods for adjudicating these claims. See In re Anthem, Inc. Data

Breach Litigation, 15-MD-02617-LHK, 2018 WL 3872788, at *11 (N.D. Cal. Aug.

15, 2018) (citing Home Depot and Target). Judicial economy is best served for

purposes of settlement by resolving Plaintiffs’ claims as a class. See Terrill, 295

F.R.D. at 697 (“A single, coordinated proceeding is superior to hundreds of discrete

and disjointed suits addressing the same facts and legal issues.”).



                                         30
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 31 of 35




      C.     Notice to the Settlement Class Complied with Due Process.

      Rule 23(e)(1)(B) requires that the court direct notice in a reasonable manner

to all class members who would be bound by the proposal. Id. “The notice should

be ‘reasonably calculated, under all the circumstances, to appraise interested parties

of the pendency of the action and afford them an opportunity to present their

objections.’” Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 691 (S.D.

Fla. 2014). The notice program utilized here, as set by the Court’s November 30,

2018 Order (ECF No. 177, at 6-7), meets this standard. See Fed. Judicial Center,

Judges’ Class Action Notice and Claims Process Checklist 1 (2010) (describing 70-

95% as a “high percentage” of class members reached for effective notice); Fed.

Judicial Center, Managing Class Action Litig.: A Pocket Guide for Judges 27 (3d

ed. 2010) (same).

      The Notice describes the Settlement terms, legal claims at issue, releases,

claims submission, objections, and opt-out processes, and all relevant deadlines in

plain language. See Part III.C., supra. KCC established a telephone call center and

a website to assist potential Settlement Class Members with the Settlement and

claims process. (Peak Dec. ¶12-13). The Plaintiffs have satisfied all the elements

of the notice plan as approved by the Court.




                                         31
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 32 of 35




V.    CONCLUSION

      For the reasons stated herein and in the Lead Counsel Declaration, Plaintiffs

respectfully request that the Court: (1) grant final approval of the proposed class

action settlement between the Parties; (2) finally certify the Settlement Class

pursuant to Federal Rules of Civil Procedure 23(b)(3) and (3) enter a final judgment

in this action. A proposed order is attached for the Court’s consideration.

Dated: May 7, 2019                            Respectfully Submitted,

 /s/ J. Cameron Tribble                    /s/ Timothy J. Peter_______
 BARNES LAW GROUP, LLC                     FARUQI & FARUQI, LLP
 Roy E. Barnes                             Robert W. Killorin
 Ga. Bar No. 039000                        Ga. Bar No. 417775
 John R. Bevis                             Stuart J. Guber
 Ga. Bar No. 056100                        Ga. Bar No. 141879
 J. Cameron Tribble                        Timothy J. Peter *
 Ga. Bar No. 754759                        101 Greenwood Avenue
 31 Atlanta Street                         Jenkintown, Pennsylvania 19046
 Marietta, Georgia 30060                   Tel: (215) 277-5770
 Tel: (770) 227-6375                       Fax: (215) 277-5771
 Fax: (770) 227-6373                       rkillorin@faruqilaw.com
 roy@barneslawgroup.com                    sguber@faruqilaw.com
 bevis@barneslawgroup.com                  tpeter@faruqilaw.com
 ctribble@barneslawgroup.com

                                 Co-Lead Counsel
                       for Plaintiffs and the Proposed Class
                                   *Pro Hac Vice




                                         32
   Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 33 of 35




MORGAN & MORGAN                         EVANGELISTA WORLEY, LLC
COMPLEX LITIGATION GROUP                David J. Worley
John Yanchunis *                        Ga. Bar No. 776665
Marisa Glassman*                        James M. Evangelista
201 North Franklin Street, 7th Floor    Ga. Bar No. 707807
Tampa, Florida 33602                    8100A Roswell Road, Suite 100
Tel: (813) 223-5505                     Atlanta, Georgia 30350
Fax: (813) 223-5402                     Tel: (404) 205-8400
jyanchunis@forthepeople.com             Fax: (404) 205-8395
mglassman@forthepeople.com              jim@ewlawllc.com
                                        david@ewlawllc.com

                             Co-Liaison Counsel
                    for Plaintiffs and the Proposed Class




                                       33
    Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 34 of 35




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), the undersigned counsel certifies that the

foregoing MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’

UNOPPOSED MOTION FOR FINAL APPROVAL OF SETTLEMENT AND

CERTIFICATION OF SETTLEMENT CLASS was prepared in Times New

Roman, 14-point font, in accordance with Local Rule 5.1(C).

      This 7th day of May, 2019.



                                        /s/ J. Cameron Tribble________
                                        J. Cameron Tribble

                                        Co-Liaison Counsel
                                        for Plaintiffs and the Proposed Class




                                       34
     Case 1:17-cv-01035-WMR Document 187-1 Filed 05/07/19 Page 35 of 35




                        CERTIFICATE OF SERVICE

      I   hereby certify that today I electronically filed the foregoing

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED

MOTION       FOR     FINAL         APPROVAL      OF    SETTLEMENT          AND

CERTIFICATION OF SETTLEMENT CLASS with the Clerk of Court using the

CM/ECF system, which will automatically send email notification to all counsel of

record.

      This 7th day of May, 2019.

                                     BARNES LAW GROUP, LLC

                                     /s/ J. Cameron Tribble_______
                                     J. Cameron Tribble
                                     Ga. Bar No. 754759
                                     31 Atlanta Street
                                     Marietta, Georgia 30060
                                     Tel: (770) 227-6375
                                     Fax: (770) 227-6373
                                     ctribble@barneslawgroup.com




                                       35
